

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 60

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. McCain (for himself,

			 Mr. Lugar, and Mr. Biden) submitted the following resolution; which

			 was considered and agreed to

		

		RESOLUTION

		Supporting democratic reform in Moldova and

		  urging the Government of Moldova to ensure a democratic and fair election

		  process for the March 6, 2005, parliamentary elections.

	

	

		

			Whereas, on August 27, 1991,

			 Moldova declared independence from the Soviet Union;

		

			Whereas parliaments were

			 elected in Moldova in free and fair multiparty elections during 1990, 1994, and

			 1998;

		

			Whereas international

			 observers stated that the May 2003 local elections for mayors and regional

			 councilors, despite scattered reports of irregularities, were generally

			 consistent with international election standards;

		

			Whereas Freedom House, a

			 non-profit, nonpartisan organization working to advance the expansion of

			 political and economic freedom, has designated Moldova’s political environment

			 as partly free and, using a scale of 1 to 7 (with 1 being the

			 most free), assigned a rating of 3 for political rights in Moldova and 4 for

			 civil liberties in Moldova;

		

			Whereas a genuinely free and

			 fair election requires a period of political campaigning conducted in an

			 environment in which administrative action, violence, intimidation, or

			 detention do not hinder the parties, political associations, and candidates

			 from presenting their views and qualifications to potential voters;

		

			Whereas, in a genuinely

			 democratic election, parties and candidates are free to organize supporters and

			 conduct public meetings and events;

		

			Whereas ensuring that parties

			 and candidates enjoy unimpeded access to television, radio, print, and Internet

			 media on a nondiscriminatory basis is fundamental to a free, fair, and

			 democratic election;

		

			Whereas a genuinely free and

			 fair election requires that citizens be guaranteed the right and effective

			 opportunity to exercise their civil and political rights, including the right

			 to vote and to seek and acquire information upon which to make an informed vote

			 in a manner that is free from intimidation, undue influence, attempts at vote

			 buying, threats of political retribution, or other forms of coercion by

			 national or local authorities or others;

		

			Whereas Moldova is scheduled

			 to conduct parliamentary elections on March 6, 2005;

		

			Whereas reports indicate that

			 national and local officials in Moldova are increasing their control and

			 manipulation of the media as the election date approaches;

		

			Whereas there have been

			 widespread reports of harassment of opposition candidates and workers by the

			 police in Moldova;

		

			Whereas other reports

			 indicate that intimidation of independent civil society monitoring groups by

			 authorities in Moldova is occurring on an increasingly frequent basis;

		

			Whereas such actions are

			 inconsistent with Moldova’s history of the holding of free and fair elections

			 and raise grave concerns regarding the commitment of the authorities in Moldova

			 to conducting free and fair elections;

		

			Whereas the parliamentary

			 elections scheduled for March 6, 2005 will provide a test of the extent to

			 which the Government of Moldova is committed to democracy, free elections, and

			 the rule of law; and

		

			Whereas the holding of truly

			 free and fair elections in Moldova, including a free and democratic campaign

			 preceding an election, are vital to improving the relationship between Moldova

			 and the United States and to the United States providing support for resolution

			 of the Transnistria conflict and for the provision of assistance to Moldova

			 through the Millennium Challenge Account: Now, therefore, be it

		

	

		

			That the Senate—

			

				(1)

				acknowledges and welcomes the

			 strong relationship formed between the United States and Moldova since Moldova

			 declared independence from the Soviet Union on August 27, 1991;

			

				(2)

				recognizes that a

			 precondition for the full integration of Moldova into the Western community of

			 nations is the establishment of a genuinely democratic political system in

			 Moldova;

			

				(3)

				supports the sovereignty,

			 independence, and territorial integrity of Moldova;

			

				(4)

				encourages all political

			 parties in Moldova to offer genuine solutions to the serious problems that face

			 Moldova, including human trafficking, corruption, unemployment, and territorial

			 issues;

			

				(5)

				expresses its strong and

			 continuing support for the efforts of the people of Moldova to establish full

			 democracy, including the rule of law and respect for human rights;

			

				(6)

				urges the Government of

			 Moldova to meet its commitments to the Organization for Security and

			 Co-operation in Europe (OSCE) for the holding of democratic elections;

			

				(7)

				urges the Government of

			 Moldova to ensure—

				

					(A)

					the full transparency of

			 election procedures before, during, and after the parliamentary elections

			 scheduled to be held on March 6, 2005;

				

					(B)

					the right to vote for all

			 citizens of Moldova;

				

					(C)

					unimpeded access by all

			 parties and candidates to print, radio, television, and Internet media on a

			 nondiscriminatory basis; and

				

					(D)

					the right of opposition

			 candidates and workers to engage in campaigning free of harassment,

			 discrimination, and intimidation; and

				

				(8)

				pledges its enduring support

			 and assistance to the people of Moldova for the establishment of a fully free

			 and open democratic system that is free from coercion, the creation of a

			 prosperous free market economy, the establishment of a secure independence, and

			 Moldova’s assumption of its rightful place as a full and equal member of the

			 Western community of democracies.

			

